CONSULTING SERVICES AGREEMNET







This letter agreement, (the “Agreement”) states the terms of a Consulting
Services Agreement executed by and between TECHNICAL MANAGEMENT CONSULTANTS
(“TMC”) and Arrogene NanoTechnology, Inc. a California corporation, including
its respective subsidiaries and affiliates (the “Company”).   For ease of
reference, TMC and the Company are collectively referred as “the Parties”
herein.

As a result the Parties hereby agree that:




1. Services of TECHNICAL MANAGEMENT CONSULTANTS (TMC)




1.1 Consultant Services. TMC will act as an management consultant by providing
the services of Robert Stuckelman for an estimated 10 hours per week to the
Company for the Term (as defined below) of this Agreement, and shall use
reasonable and best efforts to assist the Company with financial and
administrative services including identifying and negotiating for the services
of auditors, financial public relations firms, nontechnical management personnel
and developing suitable business relationships with commercial partners,
including financing, licensing, merger and/or strategic joint venture partners
for the Company. TMC will also advise and assist the Company in developing
operational, expansion and growth plans, including, without limitation,
reviewing and analyzing the Company’s financial projections, short and long-term
financing requirements and assisting in related strategies. TMC also will, if
appropriate, advise the Company with respect to its organizational requirements,
management structure, and methods of operation. The Company and its principals,
officers and shareholders collectively acknowledge and agree that Consultant is
being retained solely as a strategic management consultant and is not, and is
not expected to act as a placement agent, investment banker, securities broker
dealer, attorney, tax advisor, lender or other similar professional service
provider.  The Company agrees that it will retain appropriate additional
professional advisors to provide counsel in those subject matters, as it deems
appropriate.




TMC shall not, however, represent the Company in a negotiation, act as a
securities broker dealer or negotiate for the Company any particular security
transaction or provide any legal or accounting advice in connection with such
transaction.







2. Term. The term (the “Term”) of the Agreement of TMC shall be twelve (12)
months, commencing as of the Effective Date, and shall renew automatically
thereafter for an additional twelve (12) month period unless terminated in
writing by either party upon thirty (30) days advance written notice prior to
the expiration of the initial Term. Termination or expiration of TMC’s
engagement hereunder shall not affect the Company’s obligation to pay the
out-of-pocket expenses as set forth below, nor to indemnify TMC, also as set
forth below.





--------------------------------------------------------------------------------

                                                                                                                                                   Page
2







3. Furnishing Information by the Company. In connection with TMC’s services
hereunder, the Company shall furnish TMC with all information concerning the
Company, and the Business Plan, which TMC reasonably deems appropriate or
necessary and shall provide TMC with reasonable access to the Company’s books
and records and its officers, directors, Consultants, agents, accountants and
counsel. The Company will pay all expenses incurred in connection with creating
such information for TMC, and the Company’s accounting, legal, travel and other
expenses incurred in connection with this engagement. Such expenses shall be
pre-approved by the Company in advance if they exceed $100 (one hundred
dollars).  The Company represents and warrants that all information, including
but not limited to financial information and the information contained in the
Business Plan, will be complete and correct in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading in light
of the circumstances under which such statements are or will be made. The
Company acknowledges and agrees that in rendering its services hereunder, TMC
will be using and relying on the information supplied to it by the Company
without independent verification or independent appraisal of any of the
Company’s assets and that TMC’s obligation to provide services hereunder is
subject to the accuracy and completeness of such information (including
projections) in all material respects. The Company further acknowledges and
agrees that in evaluating the Company, TMC may, in its sole discretion, use
additional information from public sources, or other information furnished by
third parties, and TMC does not assume responsibility for the accuracy or
completeness of any information furnished to it by the Company or any such third
parties or public reports. TMC agrees that the Company has not authorized TMC to
make any representations regarding the Company or its intended Business Plan
other than as set forth in the Business Plan and associated documents furnished
by the Company to TMC.




4. Reasonable Efforts. Each of the parties hereto agrees to use commercially
reasonable efforts to diligently perform all of their respective obligations
hereunder, including the preparation of all Company related documentation. The
Company expressly acknowledges that TMC’s obligations hereunder are on a
“reasonable commercial efforts” basis and that execution of this Agreement does
not ensure the successful execution or outcome of any particular strategy,
business plan or investment into the Company. Under this agreement, TMC shall
act as an independent contractor to the Company.




5. Fees and Expenses. For its services, TMC shall receive the following fees and
expense payments or reimbursements:




5.1. Hourly Fee. For its consulting services the Company agrees to pay TMC a fee
of $ 300 per hour (“the Hourly Fee”) paid each month on the fifteenth day of the
month.  It is expected that TMC shall work about 10 hours per week but the
hourly fee is capped at $10,000 in each calendar month.




5.2 Expenses. The Company shall pay within ten (10) days of a written request by
TMC all of TMC’s out-of-pocket expenses incurred in carrying out its duties
under this agreement,





TECHNICAL MANAGEMENT CONSUTANTS (TMC)







--------------------------------------------------------------------------------

                                                                                                                                                   Page
3




including, without limitation, all printing, mailing, reproduction, word
processing, travel and lodging expenses, and reasonable fees. These expenses
shall be paid upon request from time to time, provided that such expenses shall
not exceed in the aggregate One Hundred Dollars ($100) in any one calendar month
without the Company’s express prior written consent. The provision of Sections 7
herein shall not be deemed to apply to this Section 5.2.







6. Indemnification.




6.1 Indemnification of TMC Parties. The Company shall indemnify and hold
harmless TMC and its respective directors, officers, agents, employees,
independent contractors, affiliates, counsel and controlling persons (within the
meaning of the Securities Act of 1933) against any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) relating to or
arising out of this engagement, and shall reimburse TMC and each other person
indemnified hereunder for all legal and other expenses as incurred in connection
with investigating or defending any such loss, claim, damage, liability, action
or proceeding in connection with pending or threatened litigation in which TMC
or any of its directors, officers, agents, employees, independent contractors,
affiliates, counsel and controlling persons is a party; provided, however, that
the Company shall not be liable in any such case for losses, claims, damages,
liabilities or expenses that a court of competent jurisdiction shall have found
in a final judgment to have arisen primarily from the gross negligence or
intentional misrepresentation of TMC or the party claiming a right to
indemnification.




6.2 Indemnification Procedure. If any proceeding shall be instituted involving
any person in respect of whom indemnity may be sought, such person (the
“Indemnified Party”) shall promptly notify the “Indemnitor” and, upon request of
the Indemnified Party, the Indemnitor shall retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and
shall pay as incurred the fees and expenses of such counsel related to such
proceeding. In any such proceeding, any Indemnified Party shall have the right
to retain its own counsel at its own expense, except that the Indemnitor shall
pay as incurred the fees and expenses of such counsel if (i) the Indemnitor and
the Indemnified Party shall have mutually agreed to the retention of such
counsel, or, (ii) the named parties to any such proceeding (including any
interpleaded parties) include both the Indemnitor and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate, in
the reasonable opinion of the Indemnified Party, due to actual or potential
differing interests between them. In no event shall the Indemnitor be liable for
the fees and expenses of more than one counsel for all Indemnified Parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
The Indemnitor shall not be liable for any settlement of any proceeding affected
without its written consent, but if settled with such consent or if there be a
final judgment, the Indemnitor agrees to indemnify the Indemnified Party to the
extent set forth in this Section.




6.3 Contribution. If a claim for indemnification under this Section is
determined to be unenforceable by a final judgment of a court of competent
jurisdiction, then the Indemnitor





TECHNICAL MANAGEMENT CONSUTANTS (TMC)







--------------------------------------------------------------------------------

                                                                                                                                                   Page
4




shall contribute to the aggregate losses, claims, damages or liabilities to
which the Indemnified Party or its officers, directors, agents, employees or
controlling persons may be subject in such amount as is appropriate to reflect
the relative benefits received by each of the Indemnitor and the party seeking
contribution on the one hand and the relative faults of the Indemnitor and the
party seeking contribution on the other, as well as any relevant equitable
considerations, provided, however, that no person adjudged guilty of fraudulent
misrepresentation (within the meaning of paragraph 11(f) of the Securities Act
of 1933) in a final judicial determination shall be entitled to contribution
from the Indemnitor.




6.4 Continued Effect; Other Remedies. The provisions of this Section shall
survive the termination of TMC’s engagement hereunder and shall be binding upon
the Company’s successors, assigns and affiliates. The indemnity herein provided
shall not be exclusive, but shall be cumulative and in addition to any other
remedies which the Indemnified Party may otherwise have, at law or in equity.




7. Miscellaneous.




7.1 Resolution of Disputes. In the event of any dispute or controversy arising
out of, or relating to, this Agreement, the parties hereto agree to submit such
dispute or controversy to binding arbitration pursuant to either the JAMS
Streamlined (for claims under $250,000.00) or the JAMS Comprehensive (for claims
over $250,000.00) Arbitration Rules and Procedures, except as modified herein,
including the Optional Appeal Procedure. A sole neutral arbitrator shall be
selected from the list (the “List”) of arbitrators supplied by J.A.M.S. (“JAMS”)
Los Angeles County, California office, or any successor entity, or if it no
longer exists, from a List supplied by the ADR Services, Inc. (“ADR”) following
written request by any party hereto. Such arbitrators shall be a former or
retired judge or justice of any California state or federal court with
experience in complex litigation matters involving commercial transactions. If
the parties hereto after notification of the other party to such dispute cannot
agree upon an arbitrator within thirty (30) days following receipt of the List
by all parties to such arbitration, then either party may request, in writing,
that JAMS or ADR, as appropriate, appoint an arbitrator within ten (10) days
following receipt of such request (the “Arbitrator”). The arbitration shall take
place at a place and time mutually agreeable to the parties or if no such
agreement is reached within ten (10) days following notice from the Arbitrator,
at a place and time determined by the Arbitrator. Such arbitration shall be
conducted in accordance with the Streamlined Arbitration Rules and Procedures of
JAMS then in effect, and Section 1280 et seq. of the California Code of Civil
Procedure, or if applicable, the Commercial Arbitration Rules of ADR then in
effect. The parties hereto agree that all actions or proceedings arising in
connection with this Agreement shall be arbitrated exclusively in Los Angeles
County, California. The aforementioned choice of venue is intended by the
parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect to or arising out of
this Agreement in any jurisdiction other than that specified in this Section.
Each party hereby waives any right it may have to assert the doctrine of forum
non conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
Arbitrator shall have in personam jurisdiction and venue over each of them for
the





TECHNICAL MANAGEMENT CONSUTANTS (TMC)







--------------------------------------------------------------------------------

                                                                                                                                                   Page
5




purpose of litigating any dispute, controversy, or proceeding arising out of or
related to this Agreement. Each party hereby authorizes and accepts service of
process sufficient for personal jurisdiction in any action against it as
contemplated by this Section by registered or certified mail, return receipt
requested, postage prepaid, to its address for the giving of notices as set
forth in this Agreement. The decision of the Arbitrator shall be final and
binding on all the parties to the arbitration, shall be non-appeasable and may
be enforced by a court of competent jurisdiction. The prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney’s fees, as
well as its costs and expenses. The costs and fees of the arbitration shall be
paid by the non-prevailing party. The Arbitrator may grant any remedy
appropriate including, without limitation, injunctive relief or specific
performance. Prior to the appointment of the Arbitrator, any party may seek a
temporary restraining order or a preliminary injunction from the Los Angeles
County Superior Court which shall be effective until a final decision is
rendered by the Arbitrator.




7.2 Confidentiality. Except for furnishing the Business Plan and other related
information to prospective investors, partner and financial sources as
contemplated by this letter, TMC will use its best efforts to preserve the
confidentiality of the information concerning the Company provided to TMC. Any
advice or material, either oral or written, provided to the Company by TMC
pursuant to and including this agreement shall be treated by the Company as
confidential and shall not be publicly disclosed or made available to third
parties without the prior written consent of TMC.




7.3 Definition of Affiliate. As used herein, the term “affiliate” shall mean any
person, group, corporation or entity which directly or indirectly is controlled
by, under common control with, or owned to the extent of 10% or more by the
Company. “Control” means the right or power to direct management or policies.




7.4 Governing Law; Definitions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
without giving effect to any laws relating to conflicts of laws. All financial
references in this Agreement are to United States dollars unless otherwise
indicated. Headings used herein are for ease of reference only and shall not
affect the interpretation or construction of this Agreement. This Agreement may
be executed in counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same instrument. No waiver, amendment or
other modification of this Agreement shall be effective unless in writing




7.5 Binding Effect. This agreement and all rights and obligations hereunder
shall be binding upon and inure to the benefit of each party’s successors and
assigns and may not be assigned by a party hereto without the other party’s
prior written consent. All representations and warranties contained herein shall
remain in full force and effect regardless of any investigation made by a party
and shall survive the completion of any Offering or other transaction herein
and/or the expiration of the Term of this Agreement.








TECHNICAL MANAGEMENT CONSUTANTS (TMC)







--------------------------------------------------------------------------------

                                                                                                                                                   Page
6




7.6 Survival of Terms. Certain sections, including section, representations,
warranties, Indemnities and other agreements provided by the Company in
connection with this Agreement shall remain in full force and effect regardless
of any investigation made by us or on our behalf.




7.7 Exculpation. TMC and or it’s officers, directors, employees and agents
affiliates shall have no liability (whether direct or indirect, in contract,
tort or otherwise) to the Company or any of its affiliates for or in connection
with the services provided hereunder except to the extent that losses, damages
or liabilities incurred by the Company or its affiliates are determined to have
been caused by the material negligence or material willful misconduct of TMC.
Additionally any liability by TMC towards the Company, its officers or
directors, shareholders or affiliates for any reason whatsoever shall be limited
to the amount of actual retainer fees paid by the Company to TMC, not including
any retainers amounts accrued but not paid.




7.8 Severability. This agreement has been drafted jointly by the parties, and,
in the event of any ambiguities in the language hereof, there shall be no
inference drawn in favor of or against either party. If any provision of this
agreement as applied to either party or to any circumstances shall be adjudged
by a court of competent jurisdiction to be void or unenforceable, the same shall
in no way affect any other provision of this agreement or the validity or
enforceability of this agreement.




7.9 Entire Agreement. This agreement comprises the entire agreement between the
parties and supersedes all prior or contemporaneous understandings and
agreements, whether oral or in writing, between the parties with respect to the
subject matter hereof. This agreement may not be amended or modified except in a
writing signed by both parties.




7.10 Execution. This agreement may be executed by manual or facsimile signature,
and in counterparts, each of which shall be deemed an original and which shall
together constitute one agreement.




7.11 Authorization. The signatories to this Agreement are the duly authorized
agents of the parties hereto, and the transactions effected hereby have been
duly authorized by all appropriate action of each party. The parties hereto have
caused this Agreement to be executed as of the date indicated below. The parties
acknowledge that all schedules and exhibits hereto are incorporated herein by
this reference.





TECHNICAL MANAGEMENT CONSUTANTS (TMC)







--------------------------------------------------------------------------------

                                                                                                                                                   Page
7










IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date. September 1, 2010.










TECHNICAL MANAGEMENT CONSULTANTS (TMC )







By ____/s/ Robert Stuckelman_

Robert Stuckelman, President







Agreed and Accepted:




Arrogene NanoTechnology, Inc.

A California corporation










By __/s/ Maurizio Vecchione________

Maurizio Vecchione, CEO



































TECHNICAL MANAGEMENT CONSUTANTS (TMC)





